—Judgment, Supreme Court, New York County (Franklin Weissberg, J.), rendered May 27, 1997, convicting defendant, upon his plea of guilty, of two counts of auto stripping in the second degree, and sentencing him, as a second felony offender, to concurrent terms of IV2 to 3 years, unanimously affirmed.
Defendant’s motion to withdraw his guilty plea was properly denied, after sufficient inquiry by the court. Since defendant’s withdrawal motion failed to raise his present challenges to the voluntariness of his plea, such challenges are unpreserved. In any event, the record clearly establishes the voluntariness of defendant’s pleas. Concur — Sullivan, J. P., Nardelli, Williams and Mazzarelli, JJ.